UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



   UNITED STATES OF AMERICA

                            Plaintiff,

                       v.
                                                             Civil Action 11-117 (BJR)
   $12,350.00 IN UNITED STATES
   CURRENCY, in cash seized on
   December 30, 2010, etc.,

                            Defendant.


                                   MEMORANDUM OPINION

       This in rem civil forfeiture action comes before the Court upon plaintiff United States’

Motion for Entry of a Default Judgment and Final Order of Forfeiture [Dkt. # 10] against

defendant property $12, 350.00 in United States currency. Plaintiff makes this motion pursuant

to 18 U.S.C. § 983(a)(4)(A), Federal Rule of Civil Procedure 55, and Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Rule G” or “Supp. R.”).

Upon consideration of the government’s complaint and motion and the record in this case, the

Court concludes that the United States’ motion for a default judgment and for a final order of

forfeiture should be granted.

       Based on the representations made by plaintiff in the complaint and the Affidavit in

Support of Default [Dkt. # 8], the Court finds the following facts: On December 30, 2010, police

officers executed a drug-related warrant to search a home at a specific address in the 6900 block

of Emerson Street, Hyattsville, Maryland. During the execution of this warrant, officers seized

the defendant property from an unlocked metal box hidden in the basement of the residence,
which belonged to Mr. Deonte Ramon Taylor and his aunt, Ms. Miriam Suddoo Morgan.

       On June 27, 2011, the United States filed a Complaint for Forfeiture In Rem. After filing

this civil forfeiture action, the United States gave notice by publication on the government’s

forfeiture website and notice to known potential claimants. No claim to the defendant property

was filed. On January 30, 2012, plaintiff filed an Affidavit in Support of Default. On January

31, 2012, the Clerk of Court entered a Default. See Order of January 31, 2012 [Dkt. # 9].

       With these facts established, the Court now turns to the applicable law. Title 21, section

881(a)(6) of the United States Code authorizes the forfeiture of property that constitutes or is

derived from proceeds traceable to a violation of 21 U.S.C. § 801, et seq., the Controlled

Substances Act, or a conspiracy to commit such offense. In relevant part, the Act provides that

the following items are subject to forfeiture to the United States:

       [a]ll moneys, negotiable instruments, securities, or other things of value
       furnished or intended to be furnished by any person in exchange for a
       controlled substance or listed chemical in violation of this subchapter, all
       proceeds traceable to such an exchange, and all moneys, negotiable
       instruments, and securities used or intended to be used to facilitate any
       violation of this subchapter.


21 U.S.C. § 881(a)(6).

       In light of the established facts, the Court concludes that the defendant property,

$12,350.00 in United States currency, fits § 881(a)(6)’s definition of property subject to

forfeiture. Seized in the residence of a distributor of controlled substances, it is more likely than

not “moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by a person in exchange for a controlled substance, proceeds traceable to such an

exchange, or moneys, negotiable instruments, or securities used or intended to be used to


                                                  2
facilitate a violation” of 21 U.S.C. § 801, et seq. Therefore, under to 21 U.S.C. § 881(a), the

currency is subject to forfeiture. 21 U.S.C. § 881(a)(6). As well, the procedural requirements for

forfeiture, as established under Rule G, have been met: the United States provided sufficient

notice of the seizure of the defendant property, and no individual filed any pleading to challenge

the forfeiture of the defendant property, and the time for filing a claim has expired. See Supp. R.

G(5)(a)(ii)(B).

       In light of the above findings of fact and conclusions of law, the Court will accordingly

grant the government’s motion for a default judgment and final order of forfeiture [Dkt. # 10]. A

judgment consistent with this Memorandum Opinion shall issue this same day.

Signed on April 5, 2012.



                                      __________________________________________________________________

                                      BARBARA J. ROTHSTEIN
                                      UNITED STATES DISTRICT JUDGE




                                                       3